USCA11 Case: 19-12397      Date Filed: 01/15/2021   Page: 1 of 9



                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 19-12397
                          ________________________

                      D.C. No. 1:17-cr-00035-DHB-BKE-1


UNITED STATES OF AMERICA,

                                                              Plaintiffs-Appellees,

                                     versus

ANTHONY TYRONE ROPER,

                                                             Defendant-Appellant.


                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         ________________________

                               (January 15, 2021)

Before WILSON, NEWSOM and ED CARNES, Circuit Judges.

PER CURIAM:

      Anthony Roper challenges the district court’s denial of the government’s

Rule 35(b) motion for a reduction of his sentence. Roper, who pleaded guilty for
          USCA11 Case: 19-12397        Date Filed: 01/15/2021    Page: 2 of 9



his involvement in a scheme to fraudulently obtain government contracts, fully

cooperated with the government’s ongoing investigation both before and after his

sentencing. His cooperation following sentencing led directly to the conviction of

another individual. Though the government sought to credit Roper for his

substantial assistance, the district court did not grant its Rule 35(b) motion for

reduction of sentence. Roper appeals the district court’s denial of the

government’s motion. After careful review, we affirm.

                                           I.

      Anthony Roper, a former U.S. Army Lieutenant Colonel (later promoted to

Colonel), played an important role in a scheme to obtain government contracts

under the Small Business Administration’s (SBA) 8(a) program. Roper’s

coconspirator, Calvin Lawyer, established a small company, CREC Group, which

was eligible for government contracts under the SBA’s 8(a) program, an initiative

to provide advantages to economically and socially disadvantaged businesses. In

reality, when CREC Group won a government contract, it used employees of

Kratos—an ineligible, separate, and larger company—to perform the work.

During this time, Roper held various positions with the Army that allowed him (1)

to ensure that CREC Group obtained large government contracts and (2) to share

sensitive information with Lawyer to give him a competitive advantage. For this,




                                           2
          USCA11 Case: 19-12397       Date Filed: 01/15/2021   Page: 3 of 9



Roper accepted 13 bribes amounting to nearly $200,000. The scheme itself

generated millions of dollars.

      Roper was indicted and charged with four counts of procurement integrity

fraud, three counts of bribery, three counts of false statements, and one count of

obstruction of justice. He faced a sentence of 324 to 405 months. In a written

agreement, Roper pleaded guilty to only one count of procurement integrity fraud

and the government dismissed all remaining charges. Following the plea

agreement, Roper faced a maximum sentence of only 60 months.

      Roper cooperated with the government and provided substantial assistance

in its other related investigations. So prior to sentencing, the government filed a

U.S.S.G. § 5K1.1 motion for sentence reduction. It characterized Roper’s

cooperation as “significant to very significant” and expressed that Roper had been

of great value to the government in its other ongoing investigations. The district

court, however, denied the motion and sentenced Roper to 60 months in prison and

three years of supervised release. Roper did not appeal the sentence or the denial

of the § 5K1.1 motion.

      After sentencing, Roper continued to cooperate with the government. His

continued cooperation led to the guilty plea of another individual, Anthony

Williams. To credit Roper, the government filed a Rule 35(b) motion, which

allows the government to move for sentence reduction if a defendant, after

                                          3
          USCA11 Case: 19-12397       Date Filed: 01/15/2021    Page: 4 of 9



sentencing, provides substantial assistance in a case against another individual.

Fed. R. Crim. P. 35(b). The government again characterized Roper’s cooperation

as “significant to very significant.” The district court subsequently held a hearing

on the motion.

      At the hearing, both the government and Roper presented undisputed factual

proffers of Roper’s substantial assistance. After fully hearing each side, the district

court denied the Rule 35(b) motion. While the court did not enter a written order,

the hearing transcript contains a four-page-long explanation of the court’s ruling.

The court’s reasoning includes the egregious nature of Roper’s crime, his lenient

sentence, and his perceived lack of remorse.

                                          II.

      We review the application of law to sentencing issues de novo. United

States v. Manella, 86 F.3d 201, 203 (11th Cir. 1996) (per curiam). However, we

review sentencing arguments that a party raises for the first time on appeal for

plain error. United States v. Bonilla, 579 F.3d 1233, 1238 (11th Cir. 2009).

      Roper did not object at the Rule 35(b) hearing and thus raises this issue for

the first time on appeal. But Roper argues that the district court did not provide

him with the opportunity to object, so we should continue with a de novo review.

While we have held that the district court must “elicit fully articulated objections”

following its imposition of a sentence, United States v. Jones, 899 F.2d 1097, 1102

                                          4
          USCA11 Case: 19-12397       Date Filed: 01/15/2021    Page: 5 of 9



(11th Cir. 1990), abrogated on other grounds by United States v. Morrill, 984 F.2d

1136 (11th Cir. 1993), we have not published an opinion on whether this general

requirement applies with equal force to Rule 35(b) proceedings. But we need not

answer that question here because Roper’s argument fails under both de novo and

plain-error review.

                                         III.

      Roper appeals the district court’s decision denying the Rule 35(b) motion for

two reasons. First, Roper argues that the district court erred because it did not

consider his cooperation and failed to make factual findings on the record of his

substantial assistance. Second, he argues that it erred by using his substantial

assistance against him. To be clear, Roper does not ask us to answer the question

of whether the court should have granted the government’s Rule 35(b) motion.

Instead, we must answer the question of whether the district court properly applied

Rule 35(b). In other words, this is not a matter of who should have won the game,

but a matter of whether the court played by the rules. We find that it did.

                                          A.

      We turn first to Roper’s argument that the district court misapplied Rule

35(b) by failing to consider and make factual findings regarding his substantial

assistance.




                                          5
          USCA11 Case: 19-12397        Date Filed: 01/15/2021     Page: 6 of 9



      We are not persuaded by Roper’s argument that our decision in United

States v. Yesil requires a more explicit consideration of the facts. In Yesil, the

district court denied the government’s Rule 35(b) motion without an evidentiary

hearing over the objections of the government and defendants that it needed to

consider the full scope of the defendants’ cooperation in camera. See United States

v. Yesil, 991 F.2d 1527, 1529–30 (11th Cir. 1992). Thus it was the district court’s

refusal to hear the evidence that constituted error. Id. at 1532. Here, by contrast,

there is no indication that the district court failed to consider or accept the

undisputed factual proffers of Roper’s cooperation. At the beginning of the

hearing on the motion, the government reiterated that Roper’s cooperation was

significant to very significant and resulted in a successful prosecution. Unlike in

Yesil, neither party contends that the government’s proffer did not fully explain the

extent of Roper’s cooperation. Nor does either party argue that the district court

refused to hear any evidence. As such, Yesil does not support Roper’s argument

that the district court erred by failing to consider his cooperation more fully.

      We similarly reject Roper’s argument that we should require the district

court to make explicit findings as to the defendant’s level of cooperation when the

government moves for a sentence reduction under Rule 35(b). Rule 35(b) does not

require such findings because, even if the defendant substantially cooperated, the

court retains discretion to deny the motion. We would presume the court exercised

                                            6
          USCA11 Case: 19-12397       Date Filed: 01/15/2021    Page: 7 of 9



its discretion regardless, but here we know it did because of its discussion of

reasons for denying the motion.

      Roper also argues that the record reflects an explicit refusal to consider his

substantial assistance where the district court stated “I don’t think so” in response

to a hypothetical statement it attributed to the government. Doc. 164 at 5. The

government counters that the record reflects the opposite. For one, the court stated

at sentencing that it would later consider a Rule 35(b) motion. Doc. 163 at 125.

For another, it further recognized that Roper “did the right thing” during the Rule

35(b) hearing. Doc. 164 at 8. However, we need not engage with these arguments.

Our decision rests on our reading of the record in its entirety, which shows that the

district court heard all evidence and refused none, and provided an explanation that

demonstrates a reasoned basis for denying the motion. As such, the district court

did not err.

                                          B.

      Next, we turn to Roper’s argument that the district court erred in using his

substantial assistance as reason to deny the government’s Rule 35(b) motion.

Specifically, he takes issue with the court’s statement that the “benefit flowing to

him as a result of a Rule 35 or § 5K1 motion under these circumstances is nothing

more than a compounding of the theft that he’s already committed.” Doc. 164 at 7.

Roper characterizes this statement as the court considering his substantial

                                          7
          USCA11 Case: 19-12397       Date Filed: 01/15/2021    Page: 8 of 9



assistance as a factor weighing against a reduction of sentence, and thus a

misapplication of Rule 35(b). We disagree.

      “A careful reading of Rule 35(b) reveals that the text does not prohibit the

consideration of any factor other than the defendant’s substantial assistance.”

Manella, 86 F.3d at 204. In United States v. Chavarria-Herrara, we held that,

under Rule 35(b), the district court’s reduction of a sentence may not be based on

factors other than cooperation. United States v. Chavarria-Herrara, 15 F.3d 1033,

1037 (11th Cir. 1994). But in United States v. Manella, we recognized that this

rule does not apply when the district court refuses to reduce a sentence. Manella,

86 F.3d at 204. There, a district court may consider factors in accordance with 18

U.S.C. § 3553. Id. at 205.

      Contrary to Roper’s argument on appeal, the record does not show that the

district court considered his substantial assistance as a factor weighing against a

reduction. When the court stated that any further reduction would just add to the

theft Roper had committed, it was not suggesting that cooperation was a reason for

denying the motion. It was recognizing that, in light of the nature of his crime and

Roper’s already-generous sentence, anything more is undeserved. By doing so, the

district court did not misapply Rule 35(b). The record indicates that the district

court weighed several factors against Roper’s substantial assistance, such as the

nature of the scheme and the need for the sentence to provide just punishment.

                                          8
          USCA11 Case: 19-12397         Date Filed: 01/15/2021   Page: 9 of 9



These factors were appropriate for consideration. See Manella, 86 F.3d at 205.

For this reason, the district court did not err.

                                           IV.

      The district court did not misapply Rule 35(b) when denying the

government’s motion for sentence reduction. Accordingly, we affirm.

      AFFIRMED.




                                            9